DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210318. 

Allowable Subject Matter
Claim(s) 24, 26-28, 32, 34-36 and 39-41 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 15/721164, now U.S. Pat# 10338610. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Preliminary Amended Claim(s) 22-41 is/are examined in this office action.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-23, 25, 29-31 and 33 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20140236388 A1 (“Wong”).

Regarding Claim 22, Wong discloses a drone (e.g., “the flying object is a UAV, which may be a multicopter”) comprising (see at least Abstract, ¶ 2, 24 and Fig. 1 with associated text): 
a processor (e.g., “CPU 152” from Fig. 1) (see at least Fig. 1 with associated text; in particular, ¶ 31); and 
a memory (e.g., “MEMORY 170” from Fig. 1) storing instructions that, when executed by the processor, cause the drone to perform actions comprising (see at least Fig. 1 with associated text; in particular, ¶ 31): 
receiving, from a remote computer (e.g., “110” from Fig. 1), coordinates (e.g., “choreographed”) defining positions of the drone in an aerial image formed by a plurality of drones (see at least Abstract, Fig. 1 and 4 with associated text; in particular, ¶ 27-28 and 70-71. Wong discloses “…to provide choreographed movement of the multicopters 150 (e.g., when the UAVs 130 are not simply time-synchronized movements from position to position in an airspace)” and “The flixels 430 are shown to be flying or at least hovering in the airspace 410 above a geographic area 405…to provide a desired image or a flixel may be turned on and off as useful to create a changing image”.), and 
flying the drone to the coordinates (see at least Fig. 1 and 4 with associated text).

Regarding Claim 23, Wong discloses wherein receiving the coordinates comprises receiving a file that includes the coordinates (see at least ¶ 37).

Regarding Claim 25, Wong discloses wherein receiving the coordinates comprises absolute coordinates that define positions of the drone as latitudes, longitudes, and altitudes (see at least ¶ 60).

Regarding Claim 29, Wong discloses wherein the actions further comprise flying to the latitude, the longitude, and the altitude (see at least ¶ 37, 60).

Regarding Claim 30, Wong discloses a drone (e.g., “the flying object is a UAV, which may be a multicopter”) comprising (see at least Abstract, ¶ 2, 24 and Fig. 1 with associated text): 
a processor (e.g., “CPU 152” from Fig. 1) (see at least Fig. 1 with associated text; in particular, ¶ 31); and
a memory (e.g., “MEMORY 170” from Fig. 1) storing instructions that, when executed by the processor, cause the drone to perform actions comprising (see at least Fig. 1 with associated text; in particular, ¶ 31):
receiving, from a remote computer (e.g., “110” from Fig. 1), coordinates coordinates (e.g., “choreographed”) defining a flightpath of the drone in an aerial image formed by a plurality of drones (see at least Abstract, Fig. 1 and 4 with associated text; in particular, ¶ 27-28 and 70-71. Wong discloses “…to provide choreographed movement of the multicopters 150 (e.g., when the UAVs 130 are not simply following a flight path but have time-synchronized movements from position to position in an airspace)” and “The flixels 430 are shown to be flying or at least hovering in the airspace 410 above a geographic area 405…to provide a desired image or a flixel may be turned on and off as useful to create a changing image”.), and 
flying the flightpath (see at least Fig. 1 and 4 with associated text).
	
Claim 31 repeats the subject matter of Claim 23 and rejected in like manner.
Claim 33 repeats the subject matter of Claim 25 and rejected in like manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37-38 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wong and further in view of US 20050021875 A1 (“Bouthemy”).

Regarding Claim 37, Wong discloses a drone (e.g., “the flying object is a UAV, which may be a multicopter”) from a plurality of drones, the drone comprising (see at least Abstract, ¶ 2, 24 and Fig. 1 with associated text): 
a processor (e.g., “CPU 152” from Fig. 1) (see at least Fig. 1 with associated text); and
a memory (e.g., “MEMORY 170” from Fig. 1) storing instructions that, when executed by the processor, cause the drone to perform actions comprising (see at least Fig. 1 with associated text):
dual-path communications between the drone and a remote computer (e.g., “110” from Fig. 1) (see at least Fig. 1 with associated text; in particular, ¶ 28), 
receiving, from the remote computer, coordinates (e.g., “choreographed”) defining positions of each of the plurality of drones in an aerial image formed by the plurality of drones (see at least Abstract, Fig. 1 and 4 with associated text; in particular, ¶ 27-28 and 70-71. Wong discloses “…to provide choreographed movement of the multicopters 150 (e.g., when the UAVs 130 are not simply following a flight path but have time-synchronized movements from position to position in an airspace)” and “The flixels 430 are shown to be flying or at least hovering in the airspace 410 above a geographic area 405…to provide a desired image or a flixel may be turned on and off as useful to create a changing image”.), and 
flying the drone to a subset of the coordinates, the subset of coordinates assigned to the drone (see at least Fig. 1 and 4 with associated text).
Wong does not directly disclose authenticated communications on a network.
However, Bouthemy teaches authenticated communications on a network (¶ 60). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Wong’s invention by incorporating an identity module as taught by Bouthemy in order to prevent communication between computing devices from being intercepted in an easily understandable manner (see ¶ 60).

Regarding Claim 38, Wong discloses transmitting a location of the drone to the remote computer (see at least ¶ 28-31).


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)